no authority holding that a defendant's plea is not knowing or voluntary if
                 he is not advised of the actual restitution amount before entering his
                 plea." The record on appeal supports the district court's findings, and we
                 conclude that the district court did not clearly abuse its discretion in this
                 regard. See Molina v. State, 120 Nev. 185, 190, 87 P.3d 533, 537 (2004)
                 (defendant bears the burden of proving that his plea is invalid).
                 Ineffective assistance of counsel
                              Dulcero contends that the district court abused its discretion
                 by denying his claims that he received ineffective assistance of counsel
                 because counsel failed to investigate a defense based on the prescription
                 drug Paxil, use Paxil as mitigating evidence, challenge the restitution
                 amount, and ask this court to revisit its decision in State v. Second
                 Judicial Dist. Court (Pullin), 124 Nev. 564, 188 P.3d 1079 (2008) (holding
                 that the ameliorative amendments to NRS 193.165 are not retroactive).
                 When reviewing the district court's resolution of ineffective-assistance
                 claims, we give deference to the court's factual findings if they are
                 supported by substantial evidence and not clearly erroneous but review
                 the court's application of the law to those facts de novo. Lader v. Warden,
                 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here, the district court
                 found that counsel investigated a Paxil defense and made a tactical
                 decision not to present it as a defense at trial or as a mitigating
                 circumstance at sentencing, Dulcero failed to demonstrate that counsel's
                 failure to challenge the restitution amount resulted in prejudice, and
                 Dulcero failed to show that "counsel's failure to challenge Pullin on appeal
                 was unreasonable under the prevailing professional norms." The record
                 reveals that the district court's factual findings are supported by
                 substantial evidence and are not clearly wrong, and we conclude that

SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 19474 Cern
                 Dulcero has not demonstrated that the district court erred as a matter of
                 law.    See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Strickland v.
                 Washington, 466 U.S. 668, 687 (1984); Kirksey v. State, 112 Nev. 980, 987,
                 998,923 P.2d 1102, 1107, 1113-14 (1996); see also Means v. State, 120 Nev.
1001, 1012, 103 P.3d 25, 33 (2004) (petitioner must prove the facts
                 underlying his claims of ineffective assistance of counsel by a
                 preponderance of the evidence).
                 Cruel and unusual punishment
                                To the extent that Dulcero also claims that his sentence
                 constitutes cruel and unusual punishment, this claim was not presented in
                 the court below, see Ford v. Warden, 111 Nev. 872, 884, 901 P.2d 123, 130
                 (1995), it falls outside the scope of claims that may be properly raised in a
                 post-conviction habeas petition, see NRS 34.810(1)(a), and we decline to
                 consider it.
                                Having concluded that Dulcero is not entitled to relief, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                          J.




                 cc:    Hon. Lidia Stiglich, District Judge
                        Karla K. Butko
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk

SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A agam